0878Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                       Detailed Action

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

     Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu (2018/0146623).

     With respect to claim 1, Xu teaches a method for estimating crop type and sowing date, the method comprising: a historic crop growth time series including the area of interest, see paragraphs 44, 46 and 57 based on sensor data (starweb unit described at para. 197 and 201) that includes time series information for the spatial region of interest wherein the time series information includes more than one specific parameters, see para. 44.
     Xu teaches determining crop types and sowing dates for more than one crop and simulated growth time series described at para. 122, lines 1-9, which includes the 

     With respect to claim 9, see paragraph, para. 46, line 2 and para. 55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 2, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of the Examiner Invocation of Official Notice under MPEP 2144.03.


    With respect to claim 2, Xu teaches historic crop types, see paragraphs 44 and 46 and the crop regions (para. 44, lines 3 and 4) regarding growth cycles.

     While Xu does not use this language, the limitation is never-the-less contemplated. For example, in para. 57, Xu teaches the use of taking date over different intervals. Clearly, it would have been obvious to one of ordinary skill in the art,  before the effective filing date of the claimed invention, to interpret “different intervals” as a time that is previous to a planting cycle. Moreover, it would have been a matter of common sense to set the interval commensurate with the crop cycle which is claimed. Therefore, the claim is suggested by the prior art.

     With respect to claims 7 and 8, Xu teaches all of the subject matter upon which the claim depends except for  the leaf area index and the normalized difference index. The examiner contends that these indices are never-the-less expressed in a different way but for the same reasons, namely to measure the health  or growth of the plant. Xu teaches examination of these components as set forth in para. 61, line 7 and para. 78  and expresses the growth indices and percentages, especially in the latter part of para. 78.
    Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to express the growth and heath rates of the crops using one metric (NDVI/LAI) as opposed to the growth rates and percentages, taught by Xu  since one of ordinary skill in the art would have reached  the same predictable outcome which is to measure the different growth and health characteristics of the plant between cycles. 

Claim Rejections - 35 USC § 103

Claims 10-13,  18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Tomii (20160063420).

        With respect to claims 10 and 11,  Xu teaches all of the subject matter upon which the claim depends except for  an aircraft for performing image capture. 
     Tomii teaches a helicopter 17  having a vegetation growth receiving element 40 installed on the helicopter (see paragraphs 97 and 99). Tomii illustrates that the helicopter surveys  farmland 200 and  interfaces with   a GPS satellite device 45, see para. 100.
    Since Xu and Tomii are both directed to monitoring the growth of crops, the purpose of using a helicopter or GPS imaging to monitor the growth of crops would have been recognized by Xu as set forth by Tomii. 
     It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to replace Starweb or Environmental monitoring, as taught by Xu, with the helicopter 17 with light receiving means 41 and 42 for measuring crop growth for at least the reason that using an aircraft has clearly been shown as a well known and predictable result for measuring crop growth. 

    With respect to claim 12, Xu teaches a method for estimating crop type and sowing date, the method comprising: a historic crop growth time series including the area of interest, see paragraphs 44, 46 and 57 based on sensor data (starweb unit described at 
     Xu teaches determining crop types and sowing dates for more than one crop and simulated growth time series described at para. 122, lines 1-9, which includes the geospatial region as well as weather information  (see paras. 51, 54 and 57) wheein the geospatial data includes agricultural information, which entails the region were the crops are planted wherein there is weather data (para. 51) which includes weather time series (see para. 57) represented by one or more weather conditions (paras. 51 and 54) in the region of interest for simulated crop growth time series, para. 122, lines 1-6 and matching the historical crop growth time with the simulated values (see para. 122, lines 7-9), against each crop type (see para. 122, line 9) and sowing date  para.122, lines 1, 20-26.

     Xu teaches all of the subject matter including the server  illustrated in figure 6, but does not show the specifics of the server including its processors and control programs with software as claimed. 

     Tomii teaches a farmland management system and method which uses a server device 11, having one or more processors CPU 1471, a computer readable storage device 1476 having a set of instructions (program 1477) for executing crop management functions. 

     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  to substitute or modify the server of Xu with the server and similar software taught by Tomii,  to obtain the predictable result of a server being run by instructions stored in a computer readable medium to measure crop growth as claimed and  set forth by Xu.
     With respect to claims 13 and 19, Xu teaches historic crop types, see paragraphs 44 and 46 and the crop regions (para. 44, lines 3 and 4) regarding growth cycles.
What is not specifically taught is “one previous crop cycle”.  
     While Xu does not use this language, the limitation is never-the-less contemplated. For example, in para. 57, Xu teaches the use of taking date over different intervals. Clearly, it would have been obvious to one of ordinary skill in the art,  before the effective filing date of the claimed invention, to interpret “different intervals” as a time that is previous to a planting cycle. Moreover, it would have been a matter of common sense to set the interval commensurate with the crop cycle which is claimed. Therefore, the claim is suggested by the prior art. 
     In addition to all of the reasons set forth in the rejection to claim 13, the motivation for this rejection incorporates the motivation  of claim 12 from which claim 13 depends. 



     Xu teaches determining crop types and sowing dates for more than one crop and simulated growth time series described at para. 122, lines 1-9, which includes the geospatial region as well as weather information  (see paras. 51, 54 and 57) wheein the geospatial data includes agricultural information, which entails the region were the crops are planted wherein there is weather data (para. 51) which includes weather time series (see para. 57) represented by one or more weather conditions (paras. 51 and 54) in the region of interest for simulated crop growth time series, para. 122, lines 1-6 and matching the historical crop growth time with the simulated values (see para. 122, lines 7-9), against each crop type (see para. 122, line 9) and sowing date  para.122, lines 1, 20-26.

     Xu teaches all of the subject matter  except the specific language of a “computer program product”. However,  the server   illustrated in figure 6,  functions as a computer program product, but no discussions are specific as to its code. 

     Tomii teaches a farmland management system and method which uses a server device 11, having one or more processors CPU 1471, a computer readable storage 
     Since Xu and Tomii are both directed to management of crop growth including the use of a server, the  purpose of using a server with a processor, storage means and instructions to perform the management operation, would have been recognized by Xu as set forth by Tomii. 
     It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention,  to substitute or modify the server of Xu with the server of  Tomii,  having a computer program code (1477) stored in storage medium 1476 for performing the similar crop growth measurements as claimed and  set forth by Xu.



                             Claims Objected As Containing Allowable Matter

     Claims 3-6, 14-17, 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





                                                      Allowed Claims
The following is a statement of reasons for the indication of allowable subject matter: 
      Claim 24 is allowed for at least the reason the prior art does not teach or suggest in claimed combination, “… determining  an estimated crop type and sowing date  based on the crop and sowing data associated with simulated crop growth time series that produces the lowest difference score.”
     Claim 25 is allowed for at least the reason the prior art does not teach or suggest in claimed combination, “… determine an estimated crop type and sowing date based on the crop and sowing date associated with the simulated crop growth time series that produces the lowest different score.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664